United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1261
                         ___________________________

                                   Stacy K. Arnold

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

City of St. Joseph, Missouri; St. Joseph Public Library; Officer Rebecca Hailey, In
                      her personal and professional capacity

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                          Submitted: September 14, 2021
                            Filed: September 17, 2021
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Stacy Arnold appeals after the district court1
dismissed some of her claims and adversely granted summary judgment as to her


      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
remaining claims. After careful review of the record and the parties’ arguments on
appeal, we conclude the district court properly determined Arnold lacked standing as
to her claims for declaratory and injunctive relief, see Buckler v. United States, 919
F.3d 1038, 1044 (8th Cir. 2019) (reviewing de novo grant of motion to dismiss under
Fed. R. Civ. P. 12(b)(1)); City of Kennett v. EPA, 887 F.3d 424, 430 (8th Cir. 2018)
(reviewing de novo standing determination on summary judgment); and properly
granted summary judgment as to her claims for damages, see McReynolds v. Schmidli,
4 F.4th 648, 652 (8th Cir. 2021) (reviewing de novo grant of summary judgment).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-